Case 8:19-cv-01837-RGK-ADS Document 11 Filed 09/27/19 Page 1 of 3 Page ID #:351
Case 8:19-cv-01837-RGK-ADS  Document
      Case 8:19-cv-01837 Document    11 Filed
                                  1 Filed      09/27/19
                                          09/25/19  Page Page  2 ofPage
                                                         1 of 29    3 Page  ID #:352
                                                                        ID #:1



    1   Patrick D. Webb, SBN 82857
        WEBB & CAREY
    2   402 West Broadway, Ste 1230
        San Diego CA 92101
    3   619-236-1650
        619-236-1283
    4
        Attorneys for Plaintiff
    5

    6

    7                               IN THE UNTIED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
    8
        TAREK A. FOUAD, derivatively on behalf of )         CASE NUMBER:
    9   nominal defendant DIGITAL SOULA           )
        SYSTEMS,                                  )
   10                                             )         COMPLAINT FOR:
                       Plaintiff,                 )
   11                                             )         (1) BREACH OF CONTRACT
                                  vs.             )         (2) FRAUD
   12                                             )         (3) NEGLIGENT MISREPRESENTATION
        THE STATE OF QATAR, by and through its )            (4) UNJUST ENRICHMENT
   13   MINISTRY OF DEFENSE, QATAR                )         (5) UNFAIR COMPETITION
        ARMED FORCES, MINISTRY OF                 )         (6) INTERFERENCE WITH PROSEPCTIVE
   14   ECONOMY AND COMMERCE, and                 )         ECONOMIC ADVANTAGE; and
        DOES 1-30,                                )         (7) DECLARATORY RELIEF
   15                                             )
                       Defendants.                )
   16                                             )
        -and-                                     )
   17                                             )
        DIGITAL SOULA SYSTEMS,                    )
   18                                             )
                       Nominal Defendant, Real    )
   19                  Party in Interest.         )
        ____________________________________)
   20

   21           Plaintiff, TAREK A. FOUAD, derivatively on behalf of DIGITAL SOULA SYSTEMS

   22   (“DSS”), brings this action as follows:

   23                                                  PARTIES

   24           1.       Plaintiff, TAREK A. FOUAD, is a United States citizen, resident of California, a

   25   British citizen, and founding 20% shareholder of DSS, a Qatar based defense and security consultancy

   26   and limited liability company, pursuant to the provisions of Qatar’s commercial companies law No. (11)

   27   of 2015, which did business in Fullerton, California. DSS is registered with the Registration and

   28   Commercial Licences Department of the Ministry of Economy and Commerce of Qatar, which

                                                                                                               1
Case 8:19-cv-01837-RGK-ADS Document 11 Filed 09/27/19 Page 3 of 3 Page ID #:353
